         

Exhibit 10.2
PARENT COMPANY AGREEMENT
     This Parent Company Agreement (Agreement), is made and entered into as of
July 21, 2008, by and among Cerberus FIM, LLC, a limited liability company with
headquarters at 299 Park Avenue New York, New York 10171 (“CF”); Cerberus FIM
Investors, LLC, a limited liability company with headquarters at 299 Park Avenue
New York, New York 10171 (“CF Investors”); FIM Holdings LLC, a limited liability
company with headquarters at 299 Park Avenue New York, New York 10171 (“FIM”);
GMAC LLC, a limited liability company with headquarters at 200 Renaissance
Center, Detroit, MI 48235 (“GMAC”); IB Finance Holding Company, LLC, a limited
liability company with headquarters at 200 Renaissance Center, Detroit, MI 48265
(“IB Finance”); (collectively, CF, CF Investors, FIM, GMAC, and IB Finance are
herein referred to as the “Parent Companies”) GMAC Bank, a Utah-chartered,
nonmember, industrial bank located at 6985 Union Park Center, Midvale, UT 84047
(formerly known as GMAC Automotive Bank and herein referred to as the “Bank”),
and the Federal Deposit Insurance Corporation, a Federal banking agency
headquartered in Washington, D.C. (the “FDIC”).
WHEREAS, generally, pursuant to the Change in Bank Control Act, 12 U.S.C. §
1817(j), no person may acquire control of a state-chartered, nonmember bank
unless it gives the FDIC at least sixty days prior written notice and unless the
FDIC does not disapprove the proposed acquisition; and
WHEREAS, on May, 31, 2006, Mr. Stephen A. Feinberg (“Mr. Feinberg”), Citigroup
Inc. (“Citigroup”), an Aozora Bank Limited (“Aozora”) submitted an Interagency
Notice of Change in Control with respect to the acquisition of indirect control
of the Bank which notice was subsequently amended to add The PNC Financial
Services Group, Inc. (“PNC”) as an additional notificant (said notice, as
amended, is herein referred to as the “Notice”); and
WHEREAS, pursuant to the Notice, four investor groups including Mr. Feinberg
(acting through CF and CF Investors), Citigroup, Aozora and PNC, acting together
through FIM, proposed to acquire fifty-one percent of the voting shares of GMAC,
a parent company of the Bank; and
WHEREAS, on July 28, 2006, the Board of Directors of the FDIC (“Board”) imposed
a six-month moratorium on deposit insurance applications and change in control
notices with respect to industrial banks; and
WHEREAS, on November 15,2006 the Board authorized staff to issue, and staff
issued, a letter of intent not to disapprove the Notice (“Letter of
Non-Disapproval”) subject to a number of conditions, including specifically a
Two-Year Disposition Agreement by and among CF, CF Investors, FIM, and the FDIC
dated November 16, 2006 (the “Disposition Agreement”); and

1 of 11



--------------------------------------------------------------------------------



 



WHEREAS, the Disposition Agreement generally requires that CF, CF Investors, and
FIM complete one of four specified actions no later than November 30, 2008:
(A) become depository institution holding companies, (B) divest control of the
Bank, (C) terminate the Bank’s insured status, or (D) obtain a waiver of the
requirement to take any of the foregoing actions (“Waiver”), and
WHEREAS, on February 1, 2008 CF, CF Investors, and FIM submitted to the FDIC
their request for a Waiver pursuant to paragraph 1(D) of the Disposition
Agreement, and
WHEREAS, this Agreement will enable the FDIC to better identify, evaluate, and
control the potential risks to the Bank and to the Deposit Insurance Fund; and
WHEREAS, the FDIC may decide to deny the request for a Waiver unless the Parent
Companies and the Bank enter into this Agreement;
NOW, THEREFORE, if the FDIC addresses the Waiver request through the execution
of an extended disposition agreement with CF, CF Investors, and FIM which
extends for ten years the requirement to complete one of four actions specified
in the Disposition Agreement (the “Extended Disposition Agreement”), the Parent
Companies and the Bank agree to comply with the following:

I.   The Parent Companies

  A.   hereby consent to such examinations by the FDIC as the FDIC deems
necessary of each Parent Company and each of their subsidiaries to monitor
compliance with the provisions of the Extended Disposition Agreement, any
amended non-disapproval; any agreements executed in connection with the Extended
Disposition Agreement or any non-disapproval, the Federal Deposit Insurance Act
(the “FDI Act”) and any other federal law that the FDIC has specific
jurisdiction to enforce against such company or subsidiary including, without
limitation, those laws and regulations governing transactions and relationships
between any depository institution subsidiary and its affiliates;     B.  
except for GMAC and IB Finance, shall each submit to the FDIC an initial listing
of all of its affiliates and update the list annually;     C.   shall each
submit to the FDIC an annual report regarding its operations and activities, in
the form and manner prescribed by the FDIC, and such other reports as may be
requested by the FDIC to keep the FDIC informed as to financial condition,
systems for monitoring and controlling financial and operating risks, and
transactions with the Bank; and compliance by such Parent Company and its
subsidiaries with applicable provisions of the Extended Disposition Agreement,
any amended non-disapproval, the agreements executed in connection with the
Extended Disposition Agreement or any amended non-disapproval, the FDI Act, and
any other

2 of 11



--------------------------------------------------------------------------------



 



      Federal laws that the FDIC has specific jurisdiction to enforce against
such company or subsidiary;

  D.   shall cause an independent annual audit of the Bank to be performed
during the first seven years of operation after the effective date of the
Extended Disposition Agreement;     E.   shall each provide written notification
to the FDIC within thirty days of becoming aware of any person who acquires
control, directly or indirectly, of 10 percent or more of the voting shares or
member’s interests of any of the Parent Companies;     F.   shall obtain written
approval from the New York Regional Director of the FDIC (“Regional Director”)
prior to adding a member to the Bank’s board of directors during the first seven
years of operation after the effective date of the Extended Disposition
Agreement;     G.   shall each serve as a source of strength to the Bank;     H.
  shall maintain the Bank’s capital at such levels as the FDIC deems
appropriate, as reflected in the terms of a Capital and Liquidity Maintenance
Agreement (“CALMA”) entered into by the Parent Companies, the FDIC, the Bank,
and such other parties as the FDIC deems appropriate, and/or take such other
actions as the FDIC deems appropriate to provide the Bank with a resource for
additional capital and liquidity;     I.   shall each notify the FDIC within
five days of any non-compliance with any of the covenants in any agreements with
(i) its lenders, including credit agreements, bond indenture, or similar
documents, and (ii) any funding or related agreements including those related to
securitizations and issuances of preferred securities (such covenants are herein
collectively referred to as “Covenants”);     J.   shall each provide the FDIC
with copies of any executed agreements with its lenders within thirty days after
execution, and if any Covenants are modified after the effective date of the
Extended Disposition Agreement, each affected company shall notify the FDIC of
the modification within thirty days after execution of the modification;     K.
  shall each notify the FDIC within thirty days after incurring any additional
debt, other than borrowings in the normal course of business;     L.   shall
each provide written notice to the FDIC within thirty days after the transfer of
any of its assets (including any interest in the Bank or any other subsidiary)
to any other party, except any transfers in the normal course of business, and
except any transfer of an interest in the Bank that is subject to the notice
requirements of the Change in Bank Control Act, 12 U.S.C. § 18 i 7(j);

3 of 11



--------------------------------------------------------------------------------



 



  M.   shall each obtain the Regional Director’s approval prior to transferring
any interest in the Bank amounting to control of the Bank to any entity directly
or indirectly controlled by Mr. Feinberg (a “Feinberg Entity”) and     N.  
shall each maintain such records as the FDIC may deem necessary to assess the
risks to the Bank or to the Deposit Insurance Fund.

II.   In addition to its obligations under section I above, GMAC shall

  A.   within 10 days after execution of this Agreement, provide to the Bank a
list of all companies controlled, directly or indirectly, by GMAC (collectively,
“GMAC Companies”), and shall provide to the Bank annual updates of any changes
to this list;     B.   at such intervals as the FDIC deems appropriate, provide
the FDIC with such information as the FDIC deems appropriate concerning any GMAC
affiliate and its relationship with the Bank as well as its impact or effect on
the Bank, and if disclosure of information concerning any non-U.S. GMAC Company
is prohibited by law or otherwise, GMAC shall cooperate with the FDIC, including
without limitation, by seeking timely waivers or exemptions from any applicable
confidentiality or secrecy restrictions or requirements, to enable the
disclosure of such information to the FDIC, written in English and expressed in
U.S. dollars;     C.   maintain its capital at a level such that

  1.   on the effective date of the Extended Disposition Agreement and
thereafter, the ratio of its Total Equity Capital to Total Assets is at least
5 percent; for purposes of calculating this ratio. (i) Total Equity Capital
means total equity as reported in GMAC LLC’s consolidated balance sheet, as
reported in its Securities and Exchange Commission filings (SEC Form 10K an
Form 10Q) and (ii) Total Assets means total assets as reported in the
consolidated balance sheet portion of GMAC LLC’s SEC filings; and     2.   as of
December 31, 2008 and at each quarter-end thereafter, the ratio of its Tangible
Equity Capital to Total Assets is at least 5 percent; for purposes of
calculating this ratio, (i) Tangible Equity Capital means total equity as
reported in GMAC LLC’s consolidated balance sheet, minus goodwill and intangible
assets, net of accumulated amortization (other than mortgage servicing assets),
as reported in its Securities and Exchange Commission filings (SEC Form 10K and
Form 10Q) and (ii) Total Assets means total assets less all goodwill and
intangible assets (other than mortgage servicing assets) as reported in the
consolidated balance sheet portion of GMAC LLC’s SEC filings;

4 of 11



--------------------------------------------------------------------------------



 



      provided that no later than thirty days after each month-end until
December 31, 2008, and thereafter no later than thirty days after each
quarter-end unless otherwise directed by the Regional Director, GMAC shall
report to the Regional Director its calculation of the above capital ratios as
of each month-end or quarter-end, as appropriate; and provided further that, in
the event that GMAC does not maintain its capital ratios as specified in
paragraphs 1 and 2 above, GMAC shall submit to the Regional Director within
thirty days after discovery of such noncompliance its plan to restore compliance
with those capital ratios.     D.   limit the representation, direct and
indirect, of General Motors Corporation (“GM”) on the Bank’s board of directors
to no more than 25 percent of the members of such board of directors, in the
aggregate, provided that in the event of the resignation, death, or removal of a
director who does not represent GM, GMAC will have 120 days to fill the vacancy;
and     E.   limit the representation, direct and indirect, of all Feinberg
Entities, other than GMAC and its subsidiaries, on the Bank’s board of directors
to no more than 25 percent of the members of such board of directors, in the
aggregate, provided that in the event of the resignation, death, or removal of a
director who does not represent such a Feinberg Entity, GMAC will have 120 days
to fill the vacancy.

III.   The Bank shall

  A.   obtain written approval from the Regional Director prior to engaging in
any transaction with a non-U.S. affiliate     B.   prior to entering into any
transaction with a non-U.S. affiliate, and until such transaction is consummated
or terminated, obtain and maintain current financial information on that
affiliate and make that information available for examiner review at the Bank’s
main office in the U.S.; at a minimum, such financial information shall include
an annual income statement and balance sheet no more than 18-months old,
expressed in U.S. dollars, written in English, and audited by a reputable
accounting firm;     C.   obtain written approval from the Regional Director
prior to hiring any senior executive officer during the first seven years of
operation after the effective date of the Extended Disposition Agreement;     D.
  obtain written approval from the Regional Director prior to hiring a senior
executive officer who is associated in any manner (e.g., as a director, officer,
employee. agent, owner, partner, adviser or consultant) (i) with any Feinberg
Entity or (ii) with Mr. Feinberg;

5 of 11



--------------------------------------------------------------------------------



 



  E.   obtain written approval from the Regional Director prior to entering into
any contract for essential services with any affiliate;     F.   obtain written
approval from the Regional Director prior to consummating any proposed major
deviation or material change from its business plan during the first seven years
of operation after the effective date of the Extended Disposition Agreement;    
G.   notify the FDIC in writing at least thirty days before the aggregate amount
of covered transactions between the Bank and its affiliates, except for those
transactions that satisfy the collateral requirements in 12 C.F.R. § 223.42(c),
exceeds 10 percent of the Bank’s capital stock and surplus (For purposes of this
provision, “covered transaction” and “affiliate” have the same meanings as in 12
C.F.R. part 223 subpart A);     H.   notify the FDIC in writing within five days
after discovery of any material change to the financial condition of any Parent
Company, any third party counter-party, or any other Bank affiliate, which has,
or is likely to have, an adverse effect on the ability of those companies to
comply with their obligations under the CALMA;     I.   complete and maintain on
an ongoing basis, an independent risk assessment of its relationship with and
dependence on, any Parent Company, focusing on the identification, measurement,
monitoring, and management of any risk factors that could potentially and
negatively impact the Bank; at a minimum, the independent assessment will
consider each such company’s financial condition and performance, the quality of
its management and corporate governance, and an appropriate variety of negative
scenarios, and based on this assessment, the Bank shall take actions to ensure
that appropriate corporate separateness will be maintained between the Bank and
such companies, that appropriate contingency plans are maintained and encompass
deposit activities and any other services or support provided by the
relationship, and that any potential deterioration of any such company will not
negatively impact the Bank;     J.   in connection with the requirement in
paragraph I.D. above for an annual independent audit, submit to the FDIC: (i) a
copy of the audited annual financial statements and the independent public
auditor’s report thereon within 90 days after the end of the depository
institution’s fiscal year, (ii) a copy of any other reports by the independent
auditor (including any management letters) within 15 days after their receipt by
the institution, and (ii) written notification within 15 days after a change in
the institution’s independent auditor occurs; and     K.   not establish or
maintain on any property owned, leased or occupied by a Feinberg Entity, other
than the Bank, a branch, loan production office,

6 of 11



--------------------------------------------------------------------------------



 



      deposit production office, or A TM, or otherwise provide, offer, or market
financial services on such property.

IV.   Miscellaneous Provisions

  A.   Definitions. As used in this Agreement, and except as provided otherwise
herein, the terms listed below have the following meanings

  1.   The term “affiliate” means a company that controls, is controlled by, or
is under common control with, another company.     2.   The term “board of
directors” includes, for a corporation, the board of directors, and for a
limited liability company, the board of managers or the managing member(s), as
appropriate.     3.   Except for purposes of calculating the amount of covered
transactions in paragraph, III G above, the term “control” has the meaning given
it in the Change in Bank Control Act, 12 U.S.C. § 1817(j)(8) and includes the
presumption of control at 12 C.F.R. § 303.82(b)(2).     4.   The term
“subsidiary” means any company that is directly or indirectly controlled by
another company.     5.   The term “lender” means any entity that extends credit
to another entity, including without limitations, a bondholder.     6.   Other
terms used in this Agreement that are not otherwise defined herein have the
meanings given them in section 3 of the FDI Act, 12 U.S.C. § 1813.

  B.   Enforceability as Written Agreement. In addition to any other remedies
provided by law, this Agreement is binding and enforceable by FDIC as a written
agreement pursuant to Section 8 of the FDI (12 U.S.C. § 1818) (“Section 8”) and
each Parent Company is an institution-affiliated party for purposes of section
8.     C.   Authority. For each party to this Agreement that is a corporation,
other than the FDIC, the board of directors of such party has approved a
resolution (the “Resolution”) authorizing its entry into this Agreement. Each
party that is a limited liability company or a partnership has provided to the
FDIC a certification of counsel or a certified copy of the Resolution of the
board of directors authorizing its entry into this Agreement. Each certification
of counsel or certified copy of each Resolution are attached hereto as Exhibits
1 through 6 and incorporated herein by reference.     D.   Governing Laws. This
Agreement and the rights and obligations hereunder shall be governed by and
shall be construed in accordance with

7 of 11



--------------------------------------------------------------------------------



 



      the Federal law of the United States, and, in the absence of controlling
Federal law, in accordance with the laws of the State of New York.     E.   No
Waiver. No failure to exercise, and no delay in the exercise of, any right or
remedy on the part of any of the parties to this Agreement shall operate as a
waiver or termination of such right or remedy. Further, any exercise or partial
exercise of any right or remedy relating to this Agreement will not preclude any
other or further exercise of such right or remedy or any other right or remedy.
    F.   No Oral Change. This Agreement and the rights and obligations herein
may not be amended, discharged, released, renewed or extended in whole or in
part, in any manner except by a writing signed by all of the parties.     G.  
Addresses. Any request, notice, correspondence or submission required or
permitted by the Agreement shall be provided in writing and shall be delivered
by hand or sent by United States express mail or commercial express mail,
postage prepaid, and addressed as follows:

If to Cerberus FIM, LLC; Cerberus FIM Investors, LLC; or FIM Holdings LLC:
[Cerberus FIM, LLC] [Cerberus FIM Investors, LLC] or [FIM Holdings LLC]
299 Park Avenue
New York, New York 10171
If to GMAC LLC; or IB Finance Holding Company, LLC;
[GMAC LLC] or [IB Finance Holding Company, LLC]
200 Renaissance Center
Detroit, MI 48235
If to the GMAC Bank:
GMAC Bank
6985 Union Park Center
Midvale, UT 84047
If to the FDIC:
Associate Director, Division of Supervision and Consumer Protection
Supervision and Applications Branch
Federal Deposit Insurance Corporation
550 17th Street, NW
Washington, D.C. 20429
And

8 of 11



--------------------------------------------------------------------------------



 



Regional Director
New York Regional Office
Federal Deposit Insurance Corporation
20 Exchange Place - 4th Floor
New York, NY 10005

  H.   No Assignment. This agreement may not be assigned or transferred, in
whole or in part, without the prior written consent of the Regional Director.  
  I.   Binding on Successors and Assigns. This Agreement is binding on the
parties hereto and their successors and assigns.     J.   Complete Agreement.
This Agreement is the complete and exclusive statement of the agreement between
the parties concerning the commitments set forth in the Agreement, and
supersedes all prior written or oral communications, representations and
agreements relating to the subject matter of these paragraphs.     K.   Joint
and Several Liability. The obligations, liabilities, agreements and commitments
of the Parent Companies in paragraphs I.D., I.F., I.G., and I.H. of this
Agreement are joint and several, and the FDIC may pursue any right or remedy
that it may have against one or more of the Parent Companies, consecutively or
simultaneously, without releasing or discharging any other Parent Company.    
L.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all such counterparts taken
together shall constitute one and the same Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year indicated above.
Cerberus FIM, LLC,
By its sole Managing Member:
By:     /s/ Mark A.
Neporent                                                      
Printed Name and Title:  Mark A.
Neporent                                          

9 of 11



--------------------------------------------------------------------------------



 




Cerberus FIM Investors, LLC,
By its Managing Member:
By:     /s/ Mark A.
Neporent                                                      
Printed Name and Title:  Mark A.
Neporent                                                     
FIM Holdings LLC
By its Managing Member(s):
By:     /s/ Mark A.
Neporent                                                      
Printed Name and Title:  Mark A.
Neporent                                          
GMAC LLC
By its Managing Member(s):
By:       /s/ Robert S.
Hull                                                     
Printed Name and Title:  Robert S. Hull, Executive Vice President and Chief
Financial Officer
IB Finance Holding Company, LLC
By its Managing Member(s):
By:  /s/ C. L. Quenneville                                                      
Printed Name and Title:  C. L. Quenneville, Secretary
GMAC Bank
By:  /s/ Mark B. Hales                                                     
Printed Name and Title:  Mark B. Hales, President and CEO

10 of 11



--------------------------------------------------------------------------------



 



Federal Deposit Insurance Corporation

         
By: 
/s/  Sandra L. Thompson    
 
 
   

Sandra L. Thompson, Director
Division of Supervision and Consumer Protection

11 of 11